Title: John Adams to Abigail Adams, 24 January 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Jan. 24. 1793
Our good Friend General Lincoln gave me this morning your favour of the 7th which compensated in Part of my Disappointment by Mondays Post. I sett my heart on one Letter a Week and as many more as you please.
I cannot say that my desire of Fame increases. It has been Strong in some Parts of my Life but never so strong as my Love of honesty. I never in my Life that I know of sacrificed my Principles or Duty to Popularity, or Reputation. I hope I am now too old ever to do it. But one knows not how tryals may be borne, till they are made.
The Hellhounds are now in full cry in the Newspapers against the President, whom they treat as ill—as ever they did me.
The Same insolent and impudent Irishman who is said to have written so much against me, is now suspected to be writing against him.
Both Houses of Congress are making strict Inquisition into the Treasury: with upright and patriotic Views no doubt. Hamilton will find no more mercy than is due from a generous nation to a faithful servant. But I presume his Character will Shine the brighter. However it is still but an Experiment, whether the Ministers of state under an elective Executive will not be overborne, by an elective Legislature. I believe it to be certain that two elective houses of Legislature, or even one, have it in their Power whenever they shall have it in their Will to render any Minister of state or even any elective Executive unpopular, though he may be possessed of the best Talents and most perfect Integrity. I presume that neither of our Houses will be disposed to such Injustice. but the time may come.
I am so well satisfied with my present simplicity, that I am determined never to depart from it again so far as I have. My Expences in future forever shall at all Events be within my Income nay within my Salary. I will no longer be the miserable Dupe of Vanity. My Style of Life is quite popular. What say you to living with me in Lodgings next Winter? This shall be my Plan if I cannot hire a house for Six months only. Your Friends who are very numerous enquire tenderly after your health. Benson says he is for making Mrs Adams Autocratrix of the United States. This however must be Secret because it is a sort of Treason.
tenderly yours
J. A.
